                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                                  NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     PATRICK CALHOUN, et al.,                           Case No. 20-cv-05146-LHK (SVK)
                                   8                    Plaintiffs,
                                                                                            ORDER ON MAY 26, 2021 JOINT
                                   9             v.                                         DISCOVERY SUBMISSION
                                  10     GOOGLE LLC,                                        Re: Dkt. No. 206
                                  11                    Defendant.

                                  12          Exhibit A sets forth the Court’s rulings on the Parties’ May 26, 2021 joint submission
Northern District of California
 United States District Court




                                  13   regarding discovery disputes (Dkt. 206) and includes a schedule for further briefing on specified

                                  14   issues. In addition, the Court has reserved August 12, 2021 at 9:30 a.m. for a further discovery

                                  15   conference on disputed issues that are ripe for adjudication. The parties are to jointly submit an

                                  16   updated summary chart identifying the disputes on August 2, 2021.

                                  17          SO ORDERED.

                                  18   Dated: June 8, 2021

                                  19

                                  20
                                                                                                    SUSAN VAN KEULEN
                                  21                                                                United States Magistrate Judge
                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
